Citation Nr: 1707322	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury to include, central disc herniation.


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cornish,  Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to February 1987.  The Veteran earned the Army Commendation Medal.  The Veteran was enlisted in the Army National Guard from January 1996 to January 2001.

This matter is on appeal from an April 2006 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

This matter was before the Board previously.  The Veteran had a hearing in November 2009.  A transcript of the hearing is included in the claims file.  The Board issued two remand decisions, in January 2011 and May 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter sent on December 16, 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the November 2009 hearing was no longer employed by the Board.  This letter advised him of the option to appear at a hearing before another Veterans Law Judge.  38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. §§19.3(b), 20.707 (2016).  The Veteran requested another Board hearing, in-person, at his local VA office.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing before a Veterans Law Judge at his local VA Regional Office.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



